IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS A. MORGAN, §
§ No. 602, 2015
Defendant Below- §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ CA. No. SlSM-09-011
STATE OF DELAWARE, §
§
Plaintiff Below- §
Appellee. §

Submitted: November 20, 2015
Decided: December 29, 2015
Corrected: January 14, 2016
Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R
This 14'11 day of January 2016, upon consideration of the appellant’s opening
brief, the State’s motion to afﬁrm, and the record on appeal, the Court ﬁnds it
manifest that the judgment below should be afﬁrmed on the basis of the Superior
Court’s well-reasoned decision dated October 12, 2015. The Superior Court did
not err in concluding that the appellant’s challenge to the Department of
Correction’s authority to adopt regulations regarding the award of good time was

legally meritless in light of this Court’s ruling in Morgan’s appeal ﬁom the

Superior Court’s denial of an earlier writ.l

I Morgan v. State, 2015 WL 4066768 (Del. July 1, 2015).

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.